 

 

AO 98 (Rev. 01/00 -Abp@rahce Bota yOARBosPocument 17 Filed on 01/30/20 in Se Page 1 Bick Court
pistrict

uthem

 

D
UNITED STATES DISTRICT Coun” RE

SOUTHERN DISTRICT OF TEXAS JAN 3 0 2020 |

United States of America ) David J. Bradley, Clerk
V. )

) Case No. 7:20-MJ-0230-001

SARAH ANN YARDLEY )
Defendant )

DEFENDANT’S APPEARANCE BOND

To obtain the defendant’s release, we jointly and severally agree to forfeit the following cash or other property to
the United States of America if this defendant fails to appear as required for any court proceeding or for the service of any
sentence imposed as may be noticed or ordered by any court, or fails to comply with any conditions of release set by the

court considering this matter (describe the cash or other property and any claim, lien, mortgage, or other encumbrance on it):
$ $30,000.00 UNSECURED , and there has been deposited in the Registry of the Court the sum of $_NA_ in cash.

Ownership. We declare under penalty of perjury that we are the sole owners of this property and that it is not subject to any claim, lien,
mortgage, or other encumbrance except as disclosed above. We promise not to sell, mortgage, or otherwise encumber the property, or do anything
to reduce its value while this agreement is in effect. We deposit with the court the following ownership documents, including any encumbrance
documents (list all documents and submit-as attachments):

Surety Information. We understand that the court and the United States of America will rely on the surety information in approving this
agreement.

Conditions of Release. We state that we have either read all court-ordered conditions of release imposed on the defendant or had them
explained to us. .

Exoneration of sureties. This agreement is satisfied and ends if the defendant is exonerated on all charges or, if convicted, the defendant
reports to serve any sentence imposed.

Forfeiture. \f the defendant fails to obey all conditions of release, court notices, and orders to appear, the court will immediately order the
property forfeited and on motion of the United States of America may order a judgment of forfeiture against the signing parties and their
representatives, jointly and severally, including interest and costs.

J swear under penalty of perjury that the above FP hy true and a ip to the conditions of this agreement.

 

 

 

 

 
  

Date: 1/30/20
A: ae signature/ fees. ANN YARDLEY
Co-Suretor’s signature Co-Suretor’s signature
Sworn and signed before me. DAVID J. BRADLEY, CLERK OF COURT
Date: 1/30/20 J | i eputy Clerk

Approved.

VT U.S. Magistrate Judge

 
